                  Case 19-22483-AJC              Doc 97        Filed 10/15/19       Page 1 of 33



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                       Fort Lauderdale Division
                                        www.flsb.uscourts.gov

In re:

COSTA HOLLYWOOD PROPERTY OWNER, LLC,1                                    Case No. 19-22483-JKO
                                                                         Chapter 11
         Debtor.
                                                                   /

               EXPEDITED MOTION OF THE DEBTOR FOR INTERIM
             AND FINAL ORDERS (I) AUTHORIZING DEBTOR TO (A) USE
            CASH COLLATERAL NUNC PRO TUNC TO SEPTEMBER 19, 2019
     (B) OBTAIN POSTPETITION FINANCING FROM 777 N. OCEAN DRIVE, LLC (II)
    GRANTING ADEQUATE PROTECTION AND (III) SCHEDULING FINAL HEARING

         (Expedited Hearing Requested Pursuant L.R. 9013-1(F) on October 17, 2019)

                                  Basis for Requested Expedited Hearing

            The Debtor respectfully requests that the Court conduct a hearing on this
            Motion consistent with Local Rule 9013-1(F). The Debtor seeks to continue to
            operate its business in the ordinary course, to preserve jobs, the value of its
            estate and to facilitate an orderly sale process for the Debtor’s property as a
            going concern. Absent the ability to use Cash Collateral, the Debtor’s
            operations will come to a halt and creditors and parties in interest will be
            severely prejudiced. In contrast, approval of the use of Cash Collateral on an
            interim basis will enable the Debtor to continue its operations and allow for an
            orderly reorganization. The current Interim Cash Collateral Budget expires on
            October 18, 2019. The Debtor respectfully requests that the Court waive the
            provisions of Local Rule 9075-1 (B), which requires an affirmative statement
            that a bona fide effort was made in order to resolve the issues raised in this
            Motion, as the relief requested herein is urgent in nature and does not lend itself
            to advance resolution.

         Costa Hollywood Property Owner, LLC., (“Costa” or “Debtor”), by and through its

proposed undersigned counsel, requests this Court, on an expedited basis, enter a second interim

order (“Second Interim Cash Collateral Order”) in the form attached hereto as Exhibit A and

final order (“Final Order,” together with the Interim Order, “Cash Collateral Order”)

1
 The Debtor’s current mailing address is 777 North Ocean Drive, Hollywood, FL 33019. The Debtor’s EIN is 47-
4883778.
                                                           1
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-22483-AJC              Doc 97        Filed 10/15/19       Page 2 of 33



(i) authorizing the Debtor to (a) utilize cash collateral on an interim basis nunc pro tunc to

September 19, 2019, (b) obtain postpetition financing from 777 North Ocean Drive, LLC

(“Secured Lender”) to cover any shortfalls in the Debtor’s attached budget, (ii) granting

adequate protection therewith, and (iii) scheduling an expedited interim hearing for October 17,

2019 and final hearing on the Motion pursuant to 11 U.S.C. §§ 361, 362, 363, 364 542 and 552,

Fed. R. Bankr.P. 4001(b) and (d), 6003 and 9014, Local Rules 4001-2, 9013-1(F) and (G) and

9075-1 and this Court’s Guidelines for Motions Seeking Authority to Use Cash Collateral and

Motions Seeking Approval of Postpetition Financing (“Guidelines”). In support of this Motion

(“Motion”), the Debtor respectfully states as follows:

                                              JURISDICTION

       1.        This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157(b) and

1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of this Motion is proper under

28 U.S.C. § 1408 and 1409.

       2.        The statutory predicates for the relief requested herein are 11 U.S.C. §§ 105 and

361, 362, 363, 364 and 552 of 11 U.S.C. § 101 et seq. (the "Bankruptcy Code") and Rules

4001(b) and (d), 6003 and 9014 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy

Rules") and Local Rules 4001-2 and 9013-1(F) and (G).

                                              BACKGROUND

       3.        On September 19, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code.

       4.        On September 27, 2019, the Debtor filed its Amended Expedited Motion of the

Debtor for Interim (1 month) Use of Cash Collateral Nunc Pro Tunc to September 19, 2019 (the

“First Cash Collateral Motion”) [ECF No. 23]. On October 7, 2019, the Court entered its


                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 19-22483-AJC              Doc 97        Filed 10/15/19       Page 3 of 33



Interim Order Granting Debtor’s Amended Expedited Motion for Interim (1 Month) Use of Cash

Collateral Nunc Pro Tunc to September 19, 2019 (the “First Interim Cash Collateral Order”)

[ECF No. 69], pursuant to which the Court approved the Debtor’s use of available cash collateral

pursuant to a budget that expires on October 18, 2019.

        5.        The Debtor continues to manage and operate its business as a debtor in possession

pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been

appointed.

        6.        The Debtor is a Delaware limited liability company authorized to do business in

Florida which developed a condominium hotel project commonly known as “Costa Hollywood

Beach Resort” located at 777 North Ocean Drive, in Hollywood, Florida (the “Condo-Hotel”).

The Condo-Hotel contains 307 residential units, 15 commercial units, and 1 Shared Facilities

Unit and related improvements. The Debtor (i) owns 43 residential units, 9 commercial units and

1 Shared Facilities Unit (ii) controls the Condominium Association2 and shares common

operating expenses with the Condominium Association,3 and (iii) has established a rental

management program pursuant to which the Debtor acts as the rental agent for “Third Party

Controlled Units”4 that are under contract for the “Rental Management Program” from time to

time, and for the Owner Controlled Units. All units within the Rental Management Program are

operated as hotel rooms in the Costa Hollywood Beach Resort.

        7.        The Debtor’s assets are subject to liens (“Senior Liens”) on the Debtor’s real

property, accounts receivable, cash and cash equivalents approximately in the amount of


2
  Costa Hollywood Condominium Association, Inc. The Debtor is the developer, and the Condominium Association
has not been turned over to the condominium owners.
3
  The Condominium Association has its own budget that is paid for by all condominium unit owners, including the
Debtor as developer. Debtor allows the owners the right to use the “Shared Facilities,” and condominium unit
owners pay an assessment to use the Shared Facilities.
4
  The condominium units owned or controlled by third parties (and which are not owned by Owner), from time to
time.
                                                          3
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-22483-AJC              Doc 97        Filed 10/15/19       Page 4 of 33



$47,098,757.81 plus interest in favor of the Secured Lender. The Secured Lender’s collateral is

valued at approximately $50,525,000. In addition, certain contractors have encumbered the real

property with approximately $4 million in construction liens (“Junior Liens”). While

acknowledging the validity of the Senior Liens, the Debtor reserves the right to challenge the

validity of the Junior Liens as this case progresses.

                               SUMMARY OF RELIEF REQUESTED

                         (In Accordance With the Court's Guidelines (CG-7))

       8.        Pursuant to Bankruptcy Rule 4001(b)(1)(B), the Debtor seeks entry of the

proposed Second Interim Cash Collateral Order in the form attached hereto as Exhibit A, as well

as the Final Order, authorizing the Debtor to (i) use Cash Collateral (as defined below) pursuant

to section 363(c) of the Bankruptcy Code in accordance with the budget attached hereto as

Exhibit B (the "Budget"), which use shall include a professional fee carve-out as detailed below;

and (ii) obtain postpetition financing from the Secured Lender to cover any shortfalls in the

Budget pursuant section 364 of the Bankruptcy Code.

       9.        In addition, the Debtor requests that the Court schedule an expedited interim and

final hearing to consider the Motion.

                           PREPETITION SECURED INDEBTEDNESS

                            Secured Loan from 777 N. Ocean Drive, LLC

       10.       On or about July 1, 2016, the Debtor obtained a loan from Secured Lender in the

original principal sum of up to $70,000,000 (the “Loan”). The Loan is evidenced by an

Amended and Restated Construction Loan Note dated July 1, 2016, executed by the Debtor in

favor of Secured Lender (the “Note”) in the principal sum of up to $70,000,000.




                                                         4
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-22483-AJC              Doc 97        Filed 10/15/19       Page 5 of 33



       11.       As security for the repayment of the Note, Debtor executed and delivered to

Secured Lender a Certificate of Future Advance and Amended and Restated Mortgage and

Security Agreement (“Mortgage”) which was recorded on July 20, 2016.

       12.       Between August 22, 2017 and September 30, 2018, the Debtor and the Secured

Lender entered into three successive forbearance agreements (collectively, the “Forbearance

Agreements”) with the final forbearance agreement being the Third Amended Forbearance

Agreement (the “Final Forbearance Agreement”) dated September 30, 2018.

       13.       Pursuant to the Mortgage, the Debtor granted the Secured Lender a continuing

security interest in and lien on, among other things, all of the Debtor’s real and personal property

and fixtures which it now owns or are in existence or hereafter acquired or created, wherever

located, of whatever kind and description, tangible or intangible, including without limitation, all

money, instruments, documents, deposit accounts, chattel paper, accounts and general

intangibles, as these terms are defined in the Uniform Commercial Code (“Collateral”).

       14.       As of the Petition Date, the Debtor owes the Secured Lender approximately

$47,098,757.81 plus interest. The Collateral is valued at approximately $50,525,000.

                                               COLLATERAL

       15.       The Debtor’s assets which include, inter alia, cash on hand and on deposit in bank

accounts, accounts receivable, automobiles, furniture, equipment and supplies is valued at

approximately $50,525,000, subject to appraisal.




                                                         5
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                  Case 19-22483-AJC              Doc 97        Filed 10/15/19       Page 6 of 33



                                            RELIEF REQUESTED

A.    The Debtor's Need for Use of Cash Collateral and Secured Postpetition Financing

         16.       By this Motion the Debtor seeks the entry of an interim order authorizing use of

Cash Collateral, as that term is defined in 11 U.S.C. § 363(a) and authority to obtain secured

post-petition financing (“Postpetition Financing”) pursuant to 11 U.S.C. § 364.

         17.       Need for Postpetition Financing. Absent the ability to use Cash Collateral and

obtain the secured Postpetition Financing to cover shortfalls in the operating budget, which is to

be provided by the Secured Lender, the Debtor will be unable to successfully operate its

business, propose a plan and proceed to sell substantially all of their assets as a going concern,

all to the detriment of the Debtor, its estate, its creditors, and other parties in interest. The Debtor

does not have sufficient working capital and other financing available to fund its operating

business, maintain estate property, and administer its cases without the proposed Postpetition

Financing. In contrast, approval of the use of Cash Collateral on an interim basis and the

Postpetition Financing will enable the Debtor to continue its operations and allow for an orderly

sale process for the Property.

         18.       In view of the foregoing, the relief sought herein is immediate, necessary and

essential in order for the Debtor to continue to meet its financial obligations to its employees,

vendors and other creditors, and to maintain its operations and property so as to maximize the

value of the estate. For these same reasons, the relief sought herein is in the best interests of the

Debtor and the estate.

         19.       Specifically, the Debtor seeks to use the Cash Collateral for those purposes and in

the amounts set forth in the budget which is attached hereto as Exhibit B (the “Budget”). This

Budget contains typical budget items, and encompasses and provides for the complete operation


                                                           6
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-22483-AJC              Doc 97        Filed 10/15/19       Page 7 of 33



and management of the Debtor’s business. However, the Budget contains shortfalls which the

Secured Lender has agreed to fund with the Postpetition Financing.

         20.     The Debtor requests that it be allowed variances with any line item set forth in the

Budget, provided that such variances shall not exceed ten percent (10%) of each such line item.

provided, however, that the Debtor may make payments up to ten percent (10%) in excess of the

total budgeted expenses for that month in the Budget so long as actual disbursements do not

exceed one hundred and ten percent (110%) of the budgeted total expenses for such month of the

Budget (collectively, the "Allowed Variance"). In the event that an expense arises which is not

within any of the approved line items in the Budget, or the Debtor anticipates that any line item

will need to be exceeded by more than the Allowed Variance, the Debtor shall request approval

from the Secured Lender, and the Secured Lender shall have three (3) business days from the

date of Debtor’s request within which to provide consent or object. In the event that the Secured

Lender does not consent, the Debtor shall file a motion with the Court seeking amendment of the

Budget and approval of the additional expense, which relief may be sought on an emergency

basis.

         21.     The Debtor additionally requests that fees payable to the Clerk of the Court or

United States Trustee pursuant to 28 U.S.C. § 1930 in this bankruptcy case (the "Trustee

Carveout") shall be paid out of the Cash Collateral, and such amounts may be included in the

approved Budget.

         22.     In the event there is a Creditors' Committee appointed in this bankruptcy case,

such Creditors' Committee shall negotiate any professional fees' carveout with the Secured

Lender directly, as such fees are not included in the Debtor’s Counsel’s Carveout.




                                                         7
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-22483-AJC              Doc 97        Filed 10/15/19       Page 8 of 33



       23.       In addition, nothing contained in any Order granting this Motion shall cause a

novation of the Secured Lender’s documentation.

                             VII.     BASIS FOR RELIEF REQUESTED

                                           Use of Cash Collateral

       24.       Section 363 of the Bankruptcy Code governs a debtor’s ability to use, sell or lease

property of the estate. Section 363(c)(2) of the Bankruptcy Code restricts a debtor’s ability to use

cash collateral. That section provides, in pertinent part:

                 The trustee [or debtor in possession] may not use, sell or lease cash
                 collateral under paragraph (1) of this subsection unless -

                 (A) each entity that has an interest in such cash collateral consents; or

                 (B) the court, after notice and a hearing, authorizes such use, sale, or lease
                 in accordance with the provisions of this section.

11 U.S.C. § 363(c)(2).

       25.       Section 363(a) of the Bankruptcy Code defines “cash collateral” as including cash

and cash equivalents “whenever acquired,” in which the estate and any entity other than the

estate have an interest, and the “proceeds, products, offspring, rents or profits of property subject

to a security interest as provided in section 552(b) of this title whether existing before or after the

commencement of a case under this title.” 11 U.S.C. § 363(a). Under Bankruptcy Code sections

363(c)(2) and (e), the Court may authorize the Debtor to use Cash Collateral as long as its

secured creditors consent to such use, or if such secured creditors are “adequately protected.”

       26.       The Bankruptcy Code does not define "adequate protection" but does provide a

non-exclusive list of the means by which a debtor may provide adequate protection, including

"other relief" resulting in the "indubitable equivalent" of the secured creditor's interest in its

collateral. See 11 U.S.C. § 361; In re Potvin Lumber Company, Inc., 24 B.R. 54 (Bankr. D. Vt.

1982) (ordering that the debtor could use cash collateral, and finding that the bank was

                                                         8
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-22483-AJC              Doc 97        Filed 10/15/19       Page 9 of 33



adequately protected because the total value of the debtor's personal property exceeded the

bank's indebtedness).

       27.       Adequate protection is to be determined on a case-by-case factual analysis. See

Mbank Dallas, N.A. v. O'Connor (In re O'Connor), 808 F.2d 1393, 1396 (10th Cir. 1987); In re

Martin, 761 F.2d 472 (8th Cir. 1985); see also S. Rep. No. 95-989, 95th Cong., 2d Sess. 54

(1978). For example, the O'Connor court observed: "In order to encourage the Debtors' efforts in

the formative period prior to the proposal of a reorganization, the court must be flexible in

applying the adequate protection standard." 808 F.2d at 1396. (citations omitted).

       28.       Importantly, the Secured Lender consents to the Debtor’s proposed use of Cash

Collateral in conformity with the attached Budget, and pursuant to which the Debtor proposes to

provide the Secured Lender adequate protection by granting a replacement lien against the

Property of the Debtor for any use of the Secured Lender’s Cash Collateral, with such liens

having the same seniority and entitled to the same level of priority as the priority of the Secured

Lender’s liens against the Debtor’s Property that existed prior to the Petition Date.

       29.       Importantly, the Secured Lender consents to the Debtor’s proposed use of Cash

Collateral in conformity with the attached Budget, and pursuant to which the Debtor proposes to

provide the Secured Lender with the following adequate protection: the Secured Lender shall

have a valid, binding, continuing, enforceable, fully-perfected, non-avoidable first priority liens

and/or replacement liens on, and security interest in, all of the Debtor’s Property (commonly

known as 327 & 319 Pierce Street and 330 & 348 Indiana Street, Hollywood, FL 33019 (the

“Property”)), to the same extent that such liens and security interests existed pre-petition and

subject to any valid, perfected, non-avoidable senior liens existing as of the Petition Date, and all

post-petition assets of the Debtor of the same type and nature as the Debtor’s Property, and the


                                                         9
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-22483-AJC             Doc 97       Filed 10/15/19        Page 10 of 33



proceeds thereof. The stay imposed by section 362(a) of the Bankruptcy Code should be

modified, to the extent applicable, to allow for the filing and recording of a certified copy of the

Order approving this Motion or any such financing statements, notices of lien or similar

instruments, and all such documents shall be deemed to have been filed or recorded at the time of

and on the date of the Petition Date.

       30.       Prepetition Indebtedness: The Debtor admits, stipulates, and agrees that (i) the

principal amount owed to the Secured Lender is not less than $47,098,757.81 plus interest, costs

and attorneys’ fees, (ii) the lien and security interest the Debtor granted to the Secured Lender is

a valid, binding, perfected and enforceable first-priority lien on and security interest on the

Debtor’s Property, and (iii) no portion of the indebtedness due to the Secured Lender or the liens

and security interests granted to the Secured Lender is subject to avoidance, subordination

(whether equitable, contractual or otherwise), recharacterization, recovery, attack, offset,

counterclaim, cross-claims, disallowance, impairment, recoupment, defense, challenge,

objection, reduction, disgorgement, or claim (as defined in section 101(5) of the Bankruptcy

Code) of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

       31.       Accordingly, the Debtor submits that the use of Cash Collateral is proper under

the circumstances and requests authorization to use Cash Collateral based on the grounds set

forth herein.

                                     Secured Postpetition Financing

       32.       Postpetition Financing. The Debtor seeks authority on an interim basis to obtain

secured Postpetition Financing in the total amount not to exceed $726,000.00 (“DIP Loan”),

provided that the maximum amount to be advanced on an interim basis shall not exceed

$580,000.00 (the “Interim Amount”), with interest to accrue thereon in accordance with the


                                                        10
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 97       Filed 10/15/19        Page 11 of 33



terms and conditions of the Loan Documents, which Interim Amount shall be sufficient to pay

the Debtor’s liabilities set forth on the attached Budget to the extent the Debtor does not have

Cash Collateral available to pay such liabilities during the first 3-month period of the Budget

pursuant to section 364 of the Bankruptcy Code and to be used subject to the terms and

conditions of this Interim Order. The Post-Petition Financing provided by the Secured Lender to

pay liabilities pursuant to the Budget shall become Cash Collateral and added to the prepetition

indebtedness of the Secured Lender and afforded the same protections for Cash Collateral

described in paragraphs 3 and 4 above. Pursuant to Section 364(c)(1) of the Bankruptcy Code,

the Post-Petition Financing shall constitute an administrative expense of the Debtor and the

Debtor’s estate and shall have priority over all administrative expenses of the kind specified in

Section 503(b) and 507(b) of the Bankruptcy Code. In addition, any sum advanced on account of

the Post-Petition Financing from the Secured Lender shall be (i) deemed an advance as defined

in Section 24 of the Certificate of Future Advance and Amended and Restated Mortgage and

Security Agreement from the Debtor to the Secured Lender, recorded on July 20, 2016 in

Broward County, Florida Official Records as Instrument Number 113820788 (the “Mortgage”)

and such advance shall be added to the prepetition indebtedness of the Secured Lender, with

interest to accrue on any such advance, in accordance with the terms conditions of the Mortgage

and the Note which such Mortgage secures, and (ii) be secured by a first priority priming lien in

favor of the Secured Lender pursuant to Section 364(d) of the Bankruptcy Code on all of the

Debtor’s Property senior to any and all liens, security interests and mortgages on the Debtor’s

Property existing as of the Petition Date. The Secured Lender shall have the sole discretion to

determine if it shall fund the balance of Post-Petition Financing beyond the Interim Amount,

including the right to approve an updated budget in respect thereof.


                                                        11
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 97       Filed 10/15/19        Page 12 of 33



       33.       Benefit to the Estate and Reasonable Exercise of Business Judgment. Given the

Debtor's current financial condition and need for liquidity, the Debtor respectfully submits that

the proposed Postpetition Financing represents an actual, necessary cost and expense of

preserving the estate within the meaning of 11 U.S.C. § 503(b)(1). The Debtor is exercising its

business judgment in a reasonable manner by obtaining the Postpetition Financing.

       34.       Immediate or Irreparable Damage. Owing to the urgent need of funding to pay the

shortfalls in the attached Budget, and the expiry of the Interim Budget on October 18, 2019,

immediate and irreparable damage will be caused to the estate if immediate interim relief is not

granted before a final hearing on the Motion (the "Final Hearing"). Debtor further submits that

it has attempted in the prepetition period to obtain financing to take out the secured lender to no

avail. Moreover, any attempt to obtain postpetition financing from a source other than the

Secured Lender is futile, as the Secured Lender has a blanket lien on all the Debtor’s assets

including cash, and it is highly unlikely a third party lender would lend postpetition financing on

a subordinated basis. To the extent a priming lien were sought from a third party, the Secured

Lender would vigorously object causing the estate to incur significant administrative fees and

costs to resolve.

       35.       Pursuant to 11 U.S.C. § 361, the Debtor submits that the foregoing provides

adequate protection to the Secured Lender.

       36.       Accordingly, the Debtor submits that the Proposed Postpetition Financing is

proper under the circumstances and requests authorization to obtain Postpetition Financing based

on the grounds set forth herein.




                                                        12
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 97       Filed 10/15/19        Page 13 of 33



                             VIII. REQUEST FOR FINAL HEARING

       37.       Pursuant to Bankruptcy Rule 4001(b)(2), the Debtor respectfully requests that the

Court set a date for a Final Hearing that is no earlier than fourteen (14) days after service of this

Motion.

       WHEREFORE, the Debtor respectfully requests that this Court (i) enter the Interim

Order, substantially in the form attached hereto as Exhibit A, authorizing the relief requested

herein; (ii) set the Final Hearing on this Motion; and (iii) grant such other and further relief as the

Court deems just and proper.

       Dated: October 15, 2019.

                                                      s/ James C. Moon
                                                     Peter D. Russin, Esquire
                                                     Florida Bar No. 765902
                                                     prussin@melandrussin.com
                                                     James C. Moon, Esquire
                                                     Florida Bar No. 938211
                                                     jmoon@melandrussin.com
                                                     Meaghan E. Murphy, Esquire
                                                     Florida Bar No. 102770
                                                     mmurphy@melandrussin.com
                                                     MELAND RUSSIN & BUDWICK, P.A.
                                                     3200 Southeast Financial Center
                                                     200 South Biscayne Boulevard
                                                     Miami, Florida 33131
                                                     Telephone: (305) 358-6363
                                                     Telecopy: (305) 358-1221

                                                     Attorneys for Debtor-in-Possession




                                                        13
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC              Doc 97       Filed 10/15/19        Page 14 of 33



                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

October 15, 2019, via the Court's Notice of Electronic Filing upon Registered Users set forth on

the attached Exhibit 1 and via U.S. Mail upon the Master Service List, pursuant to Local Rule

2002-1 (H), Designation of Master Service List in Chapter 11 Cases, attached as Exhibit 2.

                                                     s/ James C. Moon
                                                     James C. Moon, Esquire




                                                        14
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 19-22483-AJC           Doc 97      Filed 10/15/19      Page 15 of 33




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:

COSTA HOLLYWOOD PROPERTY OWNER, LLC,1                             Case No. 19-22483-JKO
                                                                  Chapter 11
         Debtor.
                                                             /

        INTERIM ORDER GRANTING EXPEDITED MOTION OF THE DEBTOR
    FOR ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTOR
    TO (A) USE CASH COLLATERAL NUNC PRO TUNC TO SEPTEMBER 19, 2019, (B)
      OBTAIN SECURED POSTPETITION FINANCING FROM 777 NORTH OCEAN
               DRIVE, LLC, (II) GRANTING ADEQUATE PROTECTION,
                     AND (III) SCHEDULING FINAL HEARING

         THIS MATTER came before the Court on October 17, 2019 at 9:30 a.m. for hearing (the

"Hearing") upon the Expedited Motion of the Debtor for the Entry of Interim and Final Orders (I)

Authorizing the Debtor to (A) Use Cash Collateral Nunc Pro Tunc to September 19, 2019 (B)



1
 The Debtor’s current mailing address is 777 North Ocean Drive, Hollywood, FL 33019. The Debtor’s EIN is 47-
4883778.



                                                                                                 EXHIBIT A
              Case 19-22483-AJC         Doc 97       Filed 10/15/19   Page 16 of 33



Obtain Secured Postpetition Financing From 777 North Ocean Drive, LLC, (II) Granting

Adequate Protection, and (III) Scheduling Final Hearing (the "Motion") [ECF No. ___]. The

Court having reviewed the Motion, having accepted the proffer of evidence from the Debtor,

having heard statements for counsel for the Debtor and 777 North Ocean Drive, LLC (the “Secured

Lender”) in support of the relief requested in the Motion, having heard a statement from counsel

to Beauchamp Construction Co., Inc. (“Beauchamp”) that Beauchamp’s rights should be

preserved and otherwise being fully informed of the facts FINDS AND CONCLUDES as follows:

       A.        Jurisdiction and Venue. The Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; and venue is proper before this Court pursuant to 28 U.S.C. § 1408;

       B.        Core Proceeding. This matter is core pursuant to 28 U.S.C. § 157(b)(2);

       C.        Notice. Notice of the Motion and the Hearing was sufficient under the

circumstances;

       D.        Need for Postpetition Financing. The Debtor has demonstrated the need to obtain

secured postpetition financing pursuant to § 364 of the Bankruptcy Code. The Debtor asserts that

in the absence of the proposed secured postpetition financing set forth in the Motion, which is to

be provided by the Secured Lender, the Debtor will be unable to successfully operate its business,

propose a plan and proceed to sell substantially all of their assets as a going concern, all to the

detriment of the Debtor, its estate, its creditors, and other parties in interest. The Debtor asserts

that it does not have sufficient working capital and other financing available to fund its operating

business, maintain estate property, and administer its cases without the proposed secured

postpetition financing.

       E.        Benefit to the Estate and Reasonable Exercise of Business Judgment. Given the

Debtor's current financial condition and need for liquidity, the proposed financing represents an

actual, necessary cost and expense of preserving the estate within the meaning of 11 U.S.C. §

                                                 2
              Case 19-22483-AJC         Doc 97        Filed 10/15/19   Page 17 of 33



503(b)(1). The Debtor is exercising its business judgment in a reasonable manner by obtaining the

financing.

       F.      Immediate or Irreparable Damage. Owing to the urgent need of funding to pay the

shortfalls in the attached Budget, and the expiry of the Interim Budget on October 18, 2019,

immediate and irreparable damage will be caused to the estate if immediate interim relief is not

granted before a final hearing on the Motion (the "Final Hearing").

       G.      Good Faith of the Secured Lender. The Secured Lender is a "good faith" lender

within the meaning of § 364(e) of the Bankruptcy Code, and the Secured Lender's claims and other

protections arising from or granted pursuant to this Order (the "Second Interim Order") will not

be affected by any subsequent reversal, modification, vacatur or amendment of this Second Interim

Order or any other order, as provided in § 364(e) of the Bankruptcy Code.

       The Court having determined, therefore, that just cause exits to grant the relief requested

in the Motion on an interim basis as set forth herein. It is accordingly:

       ORDERED AND ADJUDGED as follows:

       1.      The Motion is GRANTED as set forth herein.

       2.      Use of Cash Collateral: The Debtor is authorized, from the Petition Date through

and including March 20, 2019 (the "Interim Period"), to use cash collateral as defined in Section

363(a) of the Bankruptcy Code to pay for the expenses and costs of administration incurred by the

Debtor in accordance with the budget attached to the Motion as Exhibit B (the "Budget"). The

Debtor shall not exceed any line item on the Budget by an amount exceeding ten percent (10%) of

each such line item; provided, however, that the Debtor may make payments up to ten percent

(10%) in excess of the total budgeted expenses for that month in the Budget so long as actual

disbursements do not exceed one hundred and ten percent (110%) of the budgeted total expenses

for the month (collectively, the "Allowed Variance"). In the event that an expense arises which is

                                                  3
              Case 19-22483-AJC         Doc 97       Filed 10/15/19   Page 18 of 33



not within any of the approved line items in the Budget, or the Debtor anticipates that any line item

will need to be exceeded by more than the Allowed Variance, the Debtor shall request approval

from the Secured Lender, and the Secured Lender shall have three (3) business days from the date

of Debtor’s request within which to provide consent or object. In the event that the Secured Lender

does not consent, the Debtor shall file a motion with the Court seeking amendment of the Budget

and approval of the additional expense, which relief may be sought on an emergency basis.

       3.      Prohibited uses of Cash Collateral: Except as expressly permitted by this Order,

consented to by the Secured Lender, or approved by this Court, the Debtor is prohibited from use

of any of the Cash Collateral for any other purpose whatsoever including but not limited to:

               a. prepare, prosecute or seek approval of any motion, application or plan

                   of reorganization or liquidation that would, if so approved, investigate,

                   assert, commence, prosecute or otherwise take any action with respect

                   to any lien, claim or alleged lien or claim against the Secured Lender,

                   including but not limited to, claims arising under §§ 542 through and

                   including 553 of the Bankruptcy Code.

               b. challenge the amount, validity, priority or enforceability of the Secured

                   Lender’s prepetition loan with the Debtor (the “Loan”) or the security

                   interests and liens of the Secured Lender in the Debtor’s Property (as

                   defined below) pursuant thereto or assert any defense, claim,

                   counterclaim or offset with respect to the Loan or the security interests

                   and liens of the Secured Lender;

               c. challenge in any manner whatsoever the Loan and any other rights,

                   claims and entitlements of the Secured Lender under any of the

                   documents executed by the Debtor and given to the Secured Lender (or

                                                 4
              Case 19-22483-AJC         Doc 97        Filed 10/15/19   Page 19 of 33



                    its predecessors) in connection with the origination the Loan or

                    documents relating to the Loan (the “Loan Documents”); or

                 d. change, amend or modify in any manner whatsoever any of the Loan

                    Documents executed in connection with the Loan.

       4.        Adequate Protection to Secured Lender: Subject only to the DIP Liens (as defined

below), the Secured Lender is hereby granted valid, binding, continuing, enforceable, fully-

perfected, non-avoidable first priority liens and/or replacement liens on, and security interest in,

all of the Debtor’s Property, whether real property or personal property, located at or used in

connection with the operations of the property commonly known as 327 & 319 Pierce Street and

330 & 348 Indiana Street, Hollywood, FL 33019 (the “Debtor’s Property”), to the same extent

that such liens and security interests existed pre-petition and subject to any valid, perfected, non-

avoidable senior liens existing as of the Petition Date, and all post-petition assets of the Debtor of

the same type and nature as the Debtor’s Property, and the proceeds thereof. The stay imposed by

section 362(a) of the Bankruptcy Code is hereby modified, to the extent applicable, to allow for

the filing and recording of a certified copy of this Order or any such financing statements, notices

of lien or similar instruments, and all such documents shall be deemed to have been filed or

recorded at the time of and on the date of the Petition Date. As further adequate protection, Secured

Lender shall have a super priority administrative expense claim under Bankruptcy Code §364(c)(1)

for its replacement liens. A certified copy of this Interim Order may, in the discretion of the

Secured Lender, be filed with or recorded in filing or recording offices in addition to or in lieu of

such financing statements, mortgages, notices of lien or similar instruments, and all filing offices

are hereby authorized to accept such certified copy of the Interim Order for filing and/or recording

as acceptable.




                                                  5
             Case 19-22483-AJC          Doc 97       Filed 10/15/19   Page 20 of 33



       5.      Prepetition Indebtedness: The Debtor admits, stipulates, and agrees that (i) the

principal amount owed to the Secured Lender is not less than $47,098,757.81 plus interest, costs

and attorneys’ fees, (ii) the lien and security interest the Debtor granted to the Secured Lender is

a valid, binding, perfected and enforceable first-priority lien on and security interest on the

Debtor’s Property, and (iii) no portion of the indebtedness due to the Secured Lender or the liens

and security interests granted to the Secured Lender is subject to avoidance, subordination

(whether equitable, contractual or otherwise), recharacterization, recovery, attack, offset,

counterclaim, cross-claims, disallowance, impairment, recoupment, defense, challenge, objection,

reduction, disgorgement, or claim (as defined in section 101(5) of the Bankruptcy Code) of any

kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

       6.      Postpetition Financing. The Debtor is authorized on an interim basis to obtain

secured post-petition financing from the Secured Lender (the “Post-Petition Financing”) in the

total amount not to exceed $726,000.00, provided that the maximum amount to be advanced on

an interim basis shall not exceed $580,000.00 (the “Interim Amount”), with interest to accrue

thereon in accordance with the terms and conditions of the Loan Documents, which Interim

Amount shall be sufficient to pay the Debtor’s liabilities set forth on the attached Budget to the

extent the Debtor does not have Cash Collateral available to pay such liabilities during the 3-month

period of the Budget pursuant to section 364 of the Bankruptcy Code and to be used subject to the

terms and conditions of this Interim Order. The Post-Petition Financing provided by the Secured

Lender to pay liabilities pursuant to the Budget shall become Cash Collateral and added to the

prepetition indebtedness of the Secured Lender and afforded the same protections for Cash

Collateral described in paragraphs 3 and 4 above. Pursuant to Section 364(c)(1) of the Bankruptcy

Code, the Post-Petition Financing shall constitute an administrative expense of the Debtor and the

Debtor’s estate and shall have priority over all administrative expenses of the kind specified in

                                                 6
              Case 19-22483-AJC        Doc 97       Filed 10/15/19   Page 21 of 33



Section 503(b) and 507(b) of the Bankruptcy Code. In addition, any sum advanced on account of

the Post-Petition Financing from the Secured Lender shall be (i) deemed an advance as defined in

Section 24 of the Certificate of Future Advance and Amended and Restated Mortgage and Security

Agreement from the Debtor to the Secured Lender, recorded on July 20, 2016 in Broward County,

Florida Official Records as Instrument Number 113820788 (the “Mortgage”) and such advance

shall be added to the prepetition indebtedness of the Secured Lender, with interest to accrue on

any such advance, in accordance with the terms conditions of the Mortgage and the Note which

such Mortgage secures, and (ii) be secured by a first priority priming lien in favor of the Secured

Lender pursuant to Section 364(d) of the Bankruptcy Code on all of the Debtor’s Property senior

to any and all liens, security interests and mortgages on the Debtor’s Property existing as of the

Petition Date. The Secured Lender shall have the sole discretion to determine if it shall fund the

balance of Post-Petition Financing beyond the Interim Amount, including the right to approve an

updated budget in respect thereof. In order to secure and perfect Secured Lender’s post-petition

Financing a certified copy of this Interim Order may, in the discretion of the Secured Lender, be

filed with or recorded in filing or recording offices in addition to or in lieu of such financing

statements, mortgages, notices of lien or similar instruments, and all filing offices are hereby

authorized to accept such certified copy of the Interim Order for filing and/or recording as

acceptable.

       7.      No Novation: This Order shall not cause a novation of the Secured Lender’s Loan

Documents.

       8.      Non-Waiver of Rights and Remedies: Other than as set forth in paragraph 5 above

and except for the Post-Petition Financing, this Order is not intended to and shall not prejudice,

alter, affect or waive any rights and/or remedies of the Debtor or the Secured Lender (with respect

to liens, claims, value determinations, and all other matters) under the Bankruptcy Code or

                                                7
              Case 19-22483-AJC         Doc 97        Filed 10/15/19   Page 22 of 33



applicable non-bankruptcy law (including, but not limited to, all matters pertaining to cash and

other collateral) and does not bind any subsequently appointed trustee or committee. In addition,

nothing in this Order including any of the provisions herein with respect to adequate protection,

shall constitute, or be deemed to constitute, a finding that the interests of the Secured Lender is or

will be adequately protected, except as otherwise set forth herein. Further, nothing in this Order

shall prejudice the Secured Lender’s rights to:

               a.      Seek further adequate protection;

               b.      request conversion or dismissal of the Case;

               c.      seek relief from the automatic stay under § 362(d) of the Bankruptcy

                       Code;

               d.      request appointment of a trustee or examiner in the Case;

               e.      seek termination of exclusivity;

               f.      object to or otherwise oppose any plan or disclosure statement

                       proposed in this Case;

               g.      object to or otherwise oppose any relief sought by any entity or party

                       in this chapter 11 case, including without limitation, to object to any

                       application filed by any professional in these cases seeking

                       compensation and reimbursement of expenses under §§ 330 or 331

                       of the Bankruptcy Code;

               h.      assert that the Debtor is obligated to pay the Secured Lender the

                       default rate of interest and any other charges, penalties, attorneys'

                       fees and expenses and costs required to be paid under the Loan; and

               i.      any and all rights, remedies, claims and causes of action which the

                       Secured Lender has or may have against any party who may be

                                                  8
             Case 19-22483-AJC            Doc 97       Filed 10/15/19   Page 23 of 33



                      liable with the Debtor for the Loan and otherwise under the Loan or

                      any part thereof.

       Furthermore, with the exception of Post-Petition Financing provided by the Secured

Lender (as described in paragraph 6 of this Order), this Order is not intended to and shall not

prejudice, alter, affect or waive any rights and/or remedies (with respect to liens, claims, value

determinations and all other matters) under the Bankruptcy Code or applicable non-bankruptcy

law, of any creditor or other party-in-interest, including Beauchamp.

       9.      Default: Notwithstanding anything to the contrary contained herein, the Debtor's

right to use Cash Collateral and borrow under the Post-Petition Financing under this Interim Order

shall terminate upon the occurrence of any of the following events each an “Event of Default”:

               a. The entry by this Court or any other court of an order vacating or

                  modifying this Second Interim Order;

               b. The dismissal of the Debtor's bankruptcy case or the conversion of the

                  case to a case under Chapter 7 of the Bankruptcy Code;

               c. Failure of the Debtor to file a disclosure statement (the “Disclosure

                  Statement”) and a plan (the “Plan”) by November 15, 2019, each in a

                  form reasonably acceptable to the Secured Lender which agrees that it

                  will agree to a reasonable extension of time to file a Plan and Disclosure

                  Statement to the extent good cause is shown for such extension by the

                  Debtor;

               d. Failure of the Debtor, subject to the Court’s availability and compliance

                  with service requirements, to (i) obtain an approved Disclosure

                  Statement by January 10, 2019, and (ii) confirm the Plan on or before

                  February 28, 2020;

                                                   9
            Case 19-22483-AJC         Doc 97     Filed 10/15/19      Page 24 of 33



             e. The filing by the Debtor of any motion, application, adversary

                 proceeding or plan of reorganization or liquidation seeking the

                 modification, amendment or vacatur of this Second Interim Order

                 without the express written prior consent of Secured Lender;

             f. The appointment of a trustee, receiver or examiner or other

                 representative with expanded powers for any of the Debtor;

             g. The Debtor ceases operations of its present business as such existed on

                 the Petition Date or takes any material action for the purpose of effecting

                 the foregoing without the prior written consent of Secured Lender,

                 except to the extent contemplated by the Budget;

             h. The Debtor seeks to borrow money from any person or entity with a

                 lien, security interest or mortgage on the Debtor’s Property that is senior

                 to or pari passu with the liens, security interests and mortgages of the

                 Secured Lender, including in respect of the Post-Petition Financing; and

             i. Failure to comply with any material term of this Second Interim Order.

      10.    Further Hearing: This Court shall hold a further hearing on the Debtor's use of cash

collateral on December ____________, 2019 at _________. at the United States Bankruptcy

Courthouse, 299 E. Broward Blvd, Courtroom 308, Fort Lauderdale, FL 33301.




                                               10
             Case 19-22483-AJC          Doc 97    Filed 10/15/19     Page 25 of 33




       11.     Retention of Jurisdiction: The Court has and will retain jurisdiction to enforce this

Interim Order according to its terms.

                                               ###

Submitted By:
James C. Moon, Esquire
Florida Bar No. 9382111
jmoon@melandrussin.com
MELAND RUSSIN & BUDWICK, P.A.
Counsel for the Debtor
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:     (305) 358-6363
Telefax:       (305) 358-1221

Copies Furnished To:
James C. Moon, Esquire, is directed to serve copies of this Order on all parties in interest and to
file a Certificate of Service.




                                                 11
                                                                                                                               EXHIBIT B
                                                  Oct‐19    Nov‐19      Dec‐19    Jan‐20      Feb‐20     Mar‐20      TOTALS
     REVENUES
     Hotel Revenues
     Rooms Revenue                               284,440   522,160     897,480   493,298    822,320      920,908   3,940,605
     Miscellaneous Income                         38,425    59,725      78,500    50,318     80,764       91,657     399,389
     Other Operated Departments Revenues             183       267         340       240        336          385       1,751
     Parking                                      33,506    37,002      38,125    33,200     34,654       40,089     216,576
Page 26 of 33




     Total Hotel Operating Revenue               356,554   619,153   1,014,445   577,056    938,074    1,053,039   4,558,321
     Shared Facilities Revenues
     Assessments ‐ Homeowners                    217,588   217,588    217,588    217,588    217,588     217,588    1,305,529
     Total Shared Facilities Revenues            217,588   217,588    217,588    217,588    217,588     217,588    1,305,529
     TOTAL REVENUES                              574,143   836,742   1,232,033   794,644   1,155,662   1,270,627   5,863,850
Filed 10/15/19




     EXPENSES
     Hotel Departmental Expenses
     Rooms Expense1                              108,575   142,157    179,905    135,230    171,346     194,662      931,875
     Other Operated Departments Expenses             146       214        272      1,026      1,102       1,142        3,903
     Parking                                      19,967    19,418     20,006     20,108     18,368      20,166      118,033
     Total Departmental Expenses                 128,688   161,789    200,183    156,364    190,816     215,970    1,053,810
Doc 97




     Hotel Operating Expenses
     Administration And General 2                 64,684    66,683     81,243     69,310     72,730      81,096      435,746
     Condo ‐ Owner Distribution 2                127,998   234,972    403,866    221,984    370,044     414,408    1,773,272
Case 19-22483-AJC




     Information And Telecommunication 3          13,459    13,311     13,459     14,653     14,104      14,496       83,484
     Sales And Marketing4                         48,952    46,893     42,523     51,108     43,962      49,744      283,183
     Repairs And Maintenance 5                     3,263     4,328      4,634      2,911      3,944       4,483       23,563
     Total Hotel Undistributed Expenses          258,357   366,187    545,726    359,966    504,784     564,227    2,599,247
     Hotel Fixed Expenses6
     Base Management Fee                          35,000    35,000     26,849     35,000     35,000      35,000     201,849
     Insurance Expense                               304       304        304        569        569         569       2,618
     Total Hotel Fixed Expenses                   35,304    35,304     27,153     35,569     35,569      35,569     204,467
     Shared Facilities Administrative Expenses
     Licenses and Permits                          1,000     1,000      1,000      1,000      1,000       1,000       6,000
     Computer expense                                200       200        200        200        200         200       1,200
     Office Supplies                                 500       500        500        500        500         500       3,000
     Printing and Copying                                  200      200      200      200      200      200     1,200
     Postage                                               450      450      450      450      450      450     2,700
     Bank Fees                                              42       42       42       42       42       42       250
     Audit Fees                                            542      542      542      542      542      542     3,250
     Accounting Fees                                       167      167      167      167      167      167     1,000
     Dues and Fees                                         250      250      250      250      250      250     1,500
     Legal and Professional ‐ Collections                1,500    1,500    1,500    1,500    1,500    1,500     9,000
Page 27 of 33




     Cell Phone Allowance                                  160      160      160      160      160      160       960
     Management Fee                                      3,500    3,500    3,500    3,500    3,500    3,500    21,000
     Total Shared Facilities Administrative Expenses     8,510    8,510    8,510    8,510    8,510    8,510    51,060
     Shared Facilities Utilities
     Electric ‐ General Operations                      40,000   40,000   40,000   40,000   40,000   40,000   240,000
     Gas & Diesel                                        2,000    2,000    2,000    2,000    2,000    2,000    12,000
Filed 10/15/19




     Water/Sewer                                        15,000   15,000   15,000   15,000   15,000   15,000    90,000
     Telephone / Internet                                8,000    8,000    8,000    8,000    8,000    8,000    48,000
     Utilities Deposits                                 40,000        0        0        0        0        0    40,000
     Total Shared Facilities Utilities                 105,000   65,000   65,000   65,000   65,000   65,000   430,000
     Shared Facilities Contracts
     Beach Services                                      9,500    9,500    9,500    9,500    9,500    9,500    57,000
Doc 97




     IT Support                                          1,000    1,000    1,000    1,000    1,000    1,000     6,000
     Copier                                                850      850      850      850      850      850     5,100
     Elevator Contract                                   2,496    2,597    2,597    2,597    2,597    2,597    15,481
     Equipment Contract ‐ Health Club                    2,173    2,173    2,173    2,173    2,173    2,173    13,040
     Equipment Contract ‐ Fire Saftey                    1,918    1,918    1,918    1,918    1,918    1,918    11,510
Case 19-22483-AJC




     Rooftop Safety Equipment                               45       45       45       45       45       45       273
     Fire System Monitoring                                 82       82       82       82       82       82       490
     Generator                                             205      205      205      205      205      205     1,230
     HVAC System                                         1,950    1,950    1,950    1,950    1,950    1,950    11,700
     Key System                                              0      500      500      500      500      500     2,500
     Lawn Maintenance                                    1,200    1,200    1,200    1,200    1,200    1,200     7,200
     Windows Cleaning                                        0    4,900    4,900    4,900    4,900    4,900    24,500
     Indoor Plant service                                    0    1,000    1,000    1,000    1,000    1,000     5,000
     Pest Control                                          800      800      800      800      800      800     4,800
     Pool/Spa Contract                                   1,745    1,745    1,745    1,745    1,745    1,745    10,470
     Security Staff                                      6,708    6,708    6,708    6,708    6,708    6,708    40,248
     Trash Compactor Lease                                 385      770      770      770      770      770     4,233
     Trash Removal                                       1,430    1,430    1,430    1,430    1,430    1,430     8,580
     Total Shared Facilities Contracts                  32,488   39,373   39,373   39,373   39,373   39,373   229,355
     Shared Facilities Insurance
     General Liability                                6,486       0          0    6,486    6,486    6,486    25,944
     Property & Windstorm                            26,129       0          0   26,129   26,129   26,129   104,516
     Flood                                            6,516       0          0    6,516    6,516    6,516    26,065
     Equipment Breakdown                                682       0          0      682      682      682     2,726
     W/C                                                 59       0          0       59       59       59       235
Page 28 of 33




     D&O                                                405       0          0      405      405      405     1,621
     Financing 6% and stamps                          2,503       0          0    2,503    2,503    2,503    10,012
     Crime                                              108       0          0      108      108      108       433
     Umbrella                                           781       0          0      781      781      781     3,125
     Insurance Renewal Dowwnpayment (Dec 2019)            0       0    175,000        0        0        0   175,000
     Total Shared Facilities Insurance               43,669       0    175,000   43,669   43,669   43,669   349,677
Filed 10/15/19




     Shared Facilities Repairs & Maintenance
     Janitorial Supplies                                  0        0         0        0        0        0         0
     Supplies Maintenance                             2,000    2,000     2,000    2,000    2,000    2,000    12,000
     HVAC                                             8,000    8,000     8,000    8,000    8,000    8,000    48,000
     Plumbing                                         2,000    2,000     2,000    2,000    2,000    2,000    12,000
     Electrical                                       1,000    1,000     1,000    1,000    1,000    1,000     6,000
     Elevators                                          919      500       500      500      500      500     3,419
Doc 97




     Lighting                                         1,000    1,000     1,000    1,000    1,000    1,000     6,000
     Fire Alarm                                       2,500    2,500     2,500    2,500    2,500    2,500    15,000
     Pool‐ Supplies Equipment & Repairs                 500      500       500      500      500      500     3,000
     Boilers                                            150      150       150      150      150      150       900
     Communications Equipment (Radios)                  458      458       458      458      458      458     2,748
Case 19-22483-AJC




     Total Shared Facilities Repairs & Maintenance   18,527   18,108    18,108   18,108   18,108   18,108   109,067
     Shared Facilities Salaries7
     Engineering Staff                               26,500   26,500    26,500   26,500   26,500   26,500   159,000
     Owner Relations Staff                            8,200    8,200     8,200    8,200    8,200    8,200    49,200
     Housekeeping Staff                               4,500    4,500     4,500    4,500    4,500    4,500    27,000
     Total Shared Facilities Salaries                39,200   39,200    39,200   39,200   39,200   39,200   235,200
     Bankrupcy Expenses
     US Trustee                                         325        0         0   32,226        0        0    32,551
     Legal Banruptcy                                 30,000   30,000    30,000   20,000   20,000   20,000   150,000
     Total Bankrupcy Expenses                        30,325   30,000    30,000   52,226   20,000   20,000   182,551
     Other Expenses
     Critical Vendors               176,024     191,394      111,921      78,974       72,192      60,000     690,506
     Developer Fee                   20,000      20,000       20,000      20,000       20,000      20,000     120,000
     Administration & Bookkeeping    17,000      17,000       17,000      17,000       17,000      17,000     102,000
     Maintenance Staff                6,932       6,932        6,932       6,932        6,932       6,932      41,590
     Total Other Expenses           219,956     235,325      155,853     122,905      116,124     103,932     954,095
     TOTAL EXPENSES                 920,023     998,797     1,304,106    940,891     1,081,153   1,153,558   6,398,528
Page 29 of 33




     NET INCOME (LOSS)              (345,881)   (162,055)     (72,073)   (146,247)     74,509     117,068    (534,679)
Filed 10/15/19
Doc 97
Case 19-22483-AJC
             Case 19-22483-AJC         Doc 97    Filed 10/15/19     Page 30 of 33




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Scott Andron sandron@broward.org
      Paul J. Battista pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
       law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com
      Steven M Davis sdavis@bplegal.com
      Michael P Dunn michael.dunn@dunnlawpa.com,
       rbasnueva@dunnlawpa.com;joel.knee@dunnlawpa.com;mzucker@dunnlawpa.com
      Julie Feigeles jf@womenatlawfl.com
      Jerold C Feuerstein jfeuerstein@kandfllp.com,
       litigation@kandfllp.com;rcappiello@kandfllp.com;skossar@kandfllp.com
      Brandon J Hechtman bhechtman@wickersmith.com
      Kimberly H Israel kisrael@mcglinchey.com, lwhite@mcglinchey.com
      Mark Journey mjourney@broward.org, swulfekuhle@broward.org
      Andrew V Layden alayden@bakerlaw.com,
       orlbankruptcy@bakerlaw.com;cmartin@bakerlaw.com
      James C. Moon jmoon@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;jmoon@ecf.courtdrive.com;ltann
       enbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Alberto H Orizondo aorizondo@aglawpa.com, bfernandez@aglawpa.com
      Alexis S Read alexis.read@dunnlawpa.com, asr@alexisreadlaw.com
      Humberto E Rivera humberto@hriveralaw.com,
       G61034@notify.cincompass.com;humberto@ecf.courtdrive.com;documents@prodoxpre
       p.com
      Raymond L Robinson teri@rrobinsonlaw.com, ray@rrobinsonlaw.com
      Victor K Rones vrones@victorkronespa.com, jrones@victorkronespa.com
      Peter D. Russin prussin@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;prussin@ecf.courtdrive.com;ltan
       nenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Zana Michelle Scarlett Zana.M.Scarlett@usdoj.gov




                                                                                      EXHIBIT 1
             Case 19-22483-AJC       Doc 97   Filed 10/15/19    Page 31 of 33




U.S. Trustee: (Notice provided via NEF)         HVAC Associates, Inc.
Office of The United States Trustee             PO Box 1355
51 SW First Avenue, Room 1204                   Pompano Beach, FL 33061
Miami, FL 33130
                                                Italkraft LLC
Debtor-in-Possession: (via U.S. Mail)           2900 NW 77 Ct
Costa Hollywood Property Owner, LLC             Doral, FL 33122
777 North Ocean Drive
Hollywood, FL 33019                             Lenny's Cleaning, Painting
                                                & Waterproofing, Inc.
Debtor-in-Possession’s Attorney:                10040 NW 46 St
(Notice provided via NEF)                       Fort Lauderdale, FL 33351
Peter D. Russin, Esquire
James C. Moon, Esquire                          Tropic Fire Protection, Inc.
Meland Russin & Budwick, P.A.                   922 SW 36th Ave
3200 Southeast Financial Center                 Boynton Beach, FL 33435
200 South Biscayne Boulevard
Miami, Florida 33131                            United Leasing, Inc.
                                                PO Box 5089
Secured Creditors: (via U.S. Mail)              Evansville, IN 47715
777 N. Ocean Drive, LLC
520 Madison Ave                                 United States and its agencies:
New York, NY 10022                              (via U.S. Mail)
                                                Internal Revenue Service
777 N. Ocean Drive, LLC                         P.O. Box 7346
c/o Jerold C. Feuerstein                        Philadelphia, PA 19101-7346
Kriss & Feuerstein LLP
360 Lexington Ave #6502                         Internal Revenue Services
New York, NY 10017                              Insolvency Unit
                                                7850 S.W. 6th Court
Baker Concrete Construction, Inc.               Mail Stop 5730
5555 Anglers Ave, Suite 1A                      Plantation, FL 33324
Fort Lauderdale, FL 33312
                                                Notice of Appearances:
Beauchamp Construction Co Inc.                  (Notice provided via NEF
c/o Benjamin K. Artzt                           Upon Registered Users)
2100 Ponce de Leon Blvd, Ste 825
Coral Gables, FL 33134                          Victor K. Rones, Esq.
                                                Attorney for Costa Investors LLC, Creditor
Design Engineering Group, LLC                   16105 NE 18th Avenue,
c/o Harvey, F William, Esq.                     North Miami Beach, FL 33162
5402 Red Cypress Lane
Fort Lauderdale, FL 33319




                                                                                   EXHIBIT 2
             Case 19-22483-AJC        Doc 97   Filed 10/15/19   Page 32 of 33
                      MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


Andrew V. Layden, Esq.                           Paul J. Battista, Esq.
Attorneys for New Continent Ventures, Inc.       Mariaelena Gayo-Guitian, Esq.
Baker & Hostetler LLP                            Attorneys for 777 N. Ocean Drive, LLC
200 S. Orange Ave.                               Genovese Joblove & Battista, P.A.
SunTrust Center, Suite 2300                      100 SE 2nd Street, Suite 4400
Orlando, FL 32801-3432                           Miami, Florida 33131

Jerold C. Feuerstein, Esq.                       Mark A. Journey, Esq.
Attorneys for 777 N. Ocean Drive, LLC            Scott Andron, Esq.
KRISS & FEUERSTEIN LLP                           Attorneys for Broward County, Florida
360 Lexington Avenue, Suite 1200                 Broward County Attorney
New York, New York 10017                         Governmental Center, Suite 423
                                                 115 South Andrews Avenue
Michael P. Dunn, Esq.                            Fort Lauderdale, Florida 33301
Alexis S. Read, Esq.
Attorneys for Evolution Hospitality, LLC         Julie Feigeles, Esq.
Dunn Law P.A.                                    Attorneys for Eduardo Reyes Herrera
66 W. Flagler Street, Ste. 400                   and Astrid Aurora Arevalo Molina
Miami, FL 33130                                  Feigeles & Haimo LLP
                                                 7900 Peters Road, Suite B-200
Humberto Rivera, Esq.                            Fort Lauderdale, FL 33324
Attorneys for Professional Blinds
Systems, Inc.                                    Kimberly Held Israel, Esq.
Rivera Law Firm, P.A.                            Attorneys for United Leasing, Inc.
P.O. Box 211746                                  McGlinchey Stafford
Royal Palm Beach, FL 33421                       10407 Centurion Parkway North, Suite 200
                                                 Jacksonville, FL 32256
Raymond L. Robinson, Esq.
Attorneys for Pamela Terry                       Alberto H. Orizondo, Esq.
RobinsonLaw, P.A.                                Attorneys for Italkraft, LLC
1501 Venera Avenue, Suite 300                    Law Office of Alexis Gonzalez, P.A.
Coral Gables, FL 33146                           3162 Commodore Plaza, Suite 3E
                                                 Coconut Grove, Florida 33133
Brandon J. Hechtman, Esq.
Attorneys for Evolution Hospitality LLC and      20 Largest Unsecured Creditors:
AMO Hospitality Group LLC                        (via U.S. Mail)
Wicker Smith O’hara
Mccoy & Ford, P.A.                               Centrada Solutions, LLC
2800 Ponce de Leon Boulevard                     5010 Riverside Drive
Suite 800                                        # 300
Coral Gables, FL 33134                           Irving, TX 75039

                                                 Cielo Restaurant LLC
                                                 777 N Ocean Dr
                                                 # SF
                                                 Hollywood, FL 33019
              Case 19-22483-AJC      Doc 97   Filed 10/15/19   Page 33 of 33
                       MASTER SERVICE LIST PER LOCAL RULE 2002-1(H)


                                                Pablo Haeffner & Rita Cassia DaSilva
D-Essentials Inc.                               c/o Alexander M. Turner, Esq.
218 S Dixie Hwy                                 Law Offices of Alexander M. Turner, P.A.
Hallandale, FL 33009                            317 Seventy First St
                                                Miami Beach, FL 33141
FA Development and Real Estate
343 Commercial Street                           Poma Construction Corp.
#212                                            2049 SW Poma Dr
Boston, MA 02109                                Bldg#1
                                                Palm City, FL 34990
General Caulking And Coatings Co., Inc.
101 NW 176 St                                   Renacer LLC
Mami, FL 33169                                  444 Brickell Ave
                                                Suite 828
Gustavo Carlos Lescovich Ramos                  Miami, FL 33131
Parada 6 de la Brava
Edif Icon Bravia Depto #707                     Ruben Eduardo Reyes Herrera
Punta del Este                                  c/o Thomas R. Shahady
URUGUAY                                         Shahady & Wurtenberger, P.A.
                                                7900 Peters Rd, Ste B-200
Hyvac, Inc.                                     Fort Lauderdale, FL 33324
312 S Military Trail
Deerfield Beach, FL 33442                       SOS Security LLC
                                                PO Box 6373
Italkraft LLC                                   Parsippany, NJ 07054
2900 NW 77 Ct
Doral, FL 33122                                 Stones Unlimited, LLC
                                                2114 SW 60 Way
JM Plastering, Inc.                             Miramar, FL 33023
16333 NW 84 Ave
Hialeah, FL 33015                               Unlimited Electrical Contractors
                                                3500 Park Central Blvd N
La Cuisine Intl Distributors, Inc.              Pompano Beach, FL 33064
2005 NW 115 Ave
Miami, FL 33172

Mr. Glass Doors & Windows Inc.
8120 NW 84 St
Miami, FL 33166

National Fire Protection, LLC
3125 W Commercial Blvd
# 200
Ft Lauderdale, FL 33309
